On behalf of the 
Government and the people of the Republic of 
Suriname, I should like to take this opportunity to 
extend to you, Madam, and to the Government and the 
people of the Kingdom of Bahrain, my sincere 
congratulations on your election to preside over the 
General Assembly at its sixty-first session. 
 We express our gratitude to His Excellency 
Mr. Jan Eliasson, President of the General Assembly at 
its sixtieth session, for his contribution to the work of 
the Organization. I should also like to pledge our 
support to the Secretary-General, His Excellency 
Mr. Kofi Annan, and to pay tribute to him for his 
leadership, his valuable contribution to the resolution 
of global challenges and his constructive role in 
restructuring the United Nations. 
 In today’s world, guaranteeing necessary 
infrastructure and ensuring the availability of health 
services and education for all are still major 
challenges. The world order continues to deny the vast 
majority of the members of the international 
community the opportunity to escape poverty and to 
utilize their abilities and skills to achieve progress and 
prosperity. There is a need for enhanced cooperation in 
areas of relevance to humanity if we are to create an 
international community that can offer all of its 
members a fair chance of a decent life. 
 The call for an enabling international 
environment for sustainable development and poverty 
eradication is still a strong one. The international 
community needs to support the call of the vast 
majority of its members for fair terms of trade, 
increased market access for products from the 
developing countries and a more effective and 
supportive international financial architecture. 
 Given the international state of affairs, Suriname 
supports the implementation of the international global 
partnership for development. The partnership for 
development can obtain guidance for its decisions from 
  
 
06-52737 32 
 
the many commitments adopted at the major United 
Nations conferences and summits in the economic, 
social and related fields, in particular those reflected in 
the Millennium Development Goals and the Monterey 
Consensus. This partnership should aim to energize the 
political will of all States to implement those 
commitments and to create genuine opportunities for 
all States in the field of trade, as well as for 
investments that promote sustainable development and 
poverty eradication. 
 My delegation continues to plead for a rule-
based, predictable, non-discriminatory trading and 
financial system, and for an international system that 
promotes decent and productive work and extends the 
benefits of new technology to all parts of the globe. 
 The focus of the partnership for development 
must be the establishment of a supportive international 
environment to achieve, in particular Millennium 
Development Goal 8 and its targets. 
 Building a global partnership for development 
will require the involvement and cooperation of all 
stakeholders — Governments, the private sector and 
civil society alike. The partnership should enhance the 
involvement of the private sector, taking into account 
the redefinition of the role of the private sector in 
society, based on a common understanding of the 
influence of business in spurring development and 
improving the human condition. 
 The contribution of the private sector is pivotal to 
a national policy geared towards enhancing human 
capital and infrastructure and gaining access to world 
markets. We note with satisfaction the leadership of the 
United Nations in this area, and believe that the United 
Nations Global Compact should collaborate with the 
partnership for development. Civil society should 
contribute actively to the partnership for development 
at all levels, in particular at the national level. Its 
activities should be in harmony with and 
complementary to national development efforts. 
 The challenges we face in the area of 
international peace and security are equally serious. 
The increased efforts of the United Nations to save 
humanity from the scourge of warfare are not always 
successful. Too often the international community is 
confronted with situations that seriously jeopardize the 
safety of individuals and populations. 
 The Government of Suriname believes that there 
is a need for us to realize that the United Nations is in 
fact still our partnership for international peace and 
security. This partnership should be based on the firm 
determination of all States to cooperate in seeking fair 
and lasting solutions to persistent problems that 
adversely affect international peace and security. 
Tolerance, mutual respect and mutual interest, leading 
to the peaceful coexistence of States, good-
neighbourliness and unity in diversity, should be the 
basic principles that guide the recommendations of the 
partnership for international peace and security. 
 Recently, the General Assembly adopted the 
United Nations Global Counter-Terrorism Strategy 
(resolution 60/288). This is certainly a step forward 
towards an effective international response to 
terrorism, in conformity with international law, 
international human rights law and international 
humanitarian law. My delegation notes with 
satisfaction that the Strategy includes the promotion of 
dialogue, tolerance and understanding among 
civilizations. Of equal importance is the recognition 
that capacity-building in all States is a core element of 
the global counter-terrorism effort. In this regard, we 
anticipate a genuine partnership being established to 
implement the Strategy. 
 The illegal drugs trade and organized crime also 
affect international security. Increased cooperation at 
all levels is needed if the international community is to 
be able to respond adequately to those threats. In this 
connection, the Government of Suriname will host an 
anti-narcotics conference in October 2006. The main 
purpose of the conference is to enhance coordination 
and collaboration among participating countries, aimed 
at combating trafficking in narcotic drugs, dismantling 
drug-related criminal organizations and combating the 
illicit trade in small arms and light weapons, given the 
increased levels of crime that it generates. 
 A restructured United Nations must ensure that 
the Organization remains the source of redress for the 
international community and the home of international 
justice and equitable decision-making. Given the less-
than-satisfactory international development and 
security situation, we, the States Members of the 
United Nations, should be more than willing to act in 
conformity with the Charter, to employ the 
international machinery for promoting the economic 
and social advancement of all peoples, to unite our 
strengths to maintain international peace and security, 
 
 
33 06-52737 
 
and to practise increased tolerance and live together in 
peace as good neighbours. Suriname believes that the 
present session of the General Assembly can contribute 
significantly to those endeavours. 